FILE COPY


         RE:   Case No.     14-0792                         DATE:   12/30/2014
         COA #:    12-14-00215-CV        TC#:    87-11917
STYLE:   MICHAEL   KENNEDY
    v.   THE   STATE   OF   TEXAS
      Petitioner's motion for rehearing was this day filed in the
above styled and numbered case.




                               MS.    CATHY     S.   LUSK
                                CLERK,   TWELFTH COURT OF APPEALS
                                1517 WEST FRONT, SUITE 354
                                                                                                                H
                                TYLER, TX  75702                                 >          ~"             is r i
                                                                                            *            . !

                                                                                                    rn
                                                                                                           £ o
                                                                                                            i. C
                                                                                   <r                      >    23
                                                                                 c_>                       •a   -H
                                                                                        >                  12 O
                                                                                                    CD      m   -n
                                                                                 75 e                       w >
                                                                                                            o   -a

                                                                                            1   \


                                                                                                            a£
                                                                                                                (/>
                                                                                 — -